Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated June 24, 2022. Claims 1. 16, 24 and 27 were amended. Claims 2, 6, 7, 9, 11-15, 17, 20, 22, 23 and 28-30 were canceled. Claims 32-35 were added. Claims 1, 3-5, 8, 10, 16, 18, 19, 21, 24-27 and 31-35 are pending.

Information Disclosure Statement


2.	Acknowledgment is made of the information disclosure statements filed on June 24, 2022 together with copies of papers. The papers have been considered.

Examiner’s Amendment

3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Juse Nunez on July 13, 2022.  

4.	The application has been amended as follows:
In the claims:
In claim 1, Lines 19-28, “year of construction, and cells where the assets are located;
calculating a number of assets in the geographical region that are impacted by flooding based on the asset information and the predicted water depth at the cell of the asset:
estimating damages for the assets in the geographical region due to the flooding based on the asset information and the predicted water depth at the cell of the asset: and
calculating a number of people in the geographical region affected by the flooding based on the predicted water depth at the cell of each person” 
has been changed to
-- year of construction, and asset location;
calculating a number of assets in the geographical region that are impacted by flooding based on identification of assets impacted by flooding;
estimating damages for the assets in the geographical region due to the flooding based on identification of assets impacted by flooding, the asset information, the predicted water depth at each cell and flooding information for the assets in the geographical region; 
tracking a number of people in the geographical region affected by the flooding based on number of people affected in each block--.

In claim16, Lines 17-25, “year of construction, and cells where the assets are located;
calculating a number of assets in the geographical region that are impacted by flooding based on the asset information and the predicted water depth at the cell of the asset:
estimating damages for the assets in the geographical region due to the flooding based on the asset information and the predicted water depth at the cell of the asset: and
calculating a number of people in the geographical region affected by the flooding based on the predicted water depth at the cell of each person” 
has been changed to
-- year of construction, and asset location;
calculating a number of assets in the geographical region that are impacted by flooding based on identification of assets impacted by flooding;
estimating damages for the assets in the geographical region due to the flooding based on identification of assets impacted by flooding, the asset information, the predicted water depth at each cell and flooding information for the assets in the geographical region; 
tracking a number of people in the geographical region affected by the flooding based on number of people affected in each block --.

Cancel claim 27.  
Cancel claims 32-35.

Reasons for Allowance



5.	Claims 1, 3-5, 8, 10, 16, 18, 19, 21, 24-26 and 31 of the application are allowed over prior art of record.


6.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) precipitation values may be obtained from in situ or remote sensors including radar, satellite, rain gauges, and in combination; radar data may be obtained from the WSR88D radar deployed by the National Weather Service; radar data is used to determine the amount of precipitation falling in a given cell over a period of time; individual cells used to determine runoff from a portion of the geographic region; determining how much runoff will occur at a particular location within the watershed requires the integration of hydrologic prediction models, precipitation estimates, and systems for information distribution; the precipitation data is used to calculate the amount of runoff from the selected cell; rainfall and runon are factors used to determine runoff;  runon values are derived from a determination of the hydrologic properties of inflowing adjacent cells; the hydrologic properties of the inflowing cells are calculated by calculating the volume of flow from cells upstream of the inflowing adjacent cells using such factors as precipitation rate, infiltration rate, and surface parameters, overland flow velocity, hydraulic roughness, and bed or channel slope; graphically illustrate the factors considered to determine the runoff from a selected cell disposed within the geographic region; a computer acquires precipitation rates for the selected cell and the inflowing adjacent cells and calculates the hydrologic properties of the inflowing adjacent cells based upon the surface and soil parameters of the inflowing adjacent cells in conjunction with precipitation rates; the hydrologic property data from the inflowing adjacent cells provide runoff values from the adjacent cells upstream of the selected cell; flood-warning systems provide valuable information that can predict water levels for areas under threat of flood; the hydrograph provides the user with predicted and actual water levels at any point within the geographic region (Vieux et al., U.S. Patent No. 7,136,756); 
(2) a water level calculation part for predicting a water level after a predetermined time and a display part having a map display area for displaying a map of a specific area are provided; the water level calculation unit may be configured to predict a water level at each location after a predetermined time has elapsed; a high-speed calculation such as a change in the water level can be performed, and it is possible to update in real time; the water immersion degree real time prediction program shown in the figure has a map display area and an operation area; a user interface screen of the water immersion degree real time prediction program is displayed on the display unit; the water immersion risk display mode is selected; a current water level is predicted by a water level calculation part based on weather data and terrain data, and a degree of water immersion is indexed in accordance with the predicted water level to display a water immersion risk indicator on a map display area; the submergence risk indicator displays, at a corresponding location, the risk of flooding from the water level calculated by the water level calculation unit; a color of water immersion risk indicator is displayed by changing the color of the water immersion risk index in a predetermined mesh unit superimposed on the map display area; a region having a high water level is colored in a mesh shape; the display time adjustment slider for adjusting a predetermined time after the current time of the water level or the risk of immersion displayed by the time variation indicator; the display of the water level or the risk degree in the map display area can be changed; it is possible to switch to information of different time zones; the display time selection field is displayed; the display content is updated by selecting a time period in the display time selection column; a water flow direction indicator indicating a direction of a water stream is displayed on a mesh; this allows the system user to check how the water stream is flowing on the ground surface (Hiroshi et al., Japanese Patent JP2017201243A A Published November 2017);
(3) accessing property attribute information for a plurality of real property structures within the geographic area; estimating the magnitude and duration of significant weather event; applying the weather model to the property information and automatically estimating damage to the properties; significant weather events such as floods and windstorms damage properties over vast geographic areas; the weather events result in mild to severe damage to hundreds and thousands of properties spread across hundreds and thousands of square miles; the collected data include the shape of the real property, location and orientations of structures on the property, characteristics of the structures such as size, height, foot print, building materials, number of rooms, public water and sewer supply, underground gas and electric utilities etc., construction type of the particular structure, floor elevation, floor height in the interior; to automatically estimate damage to the property structures based on significant weather event; models are applied to estimate damage from floods and excessive wind levels; the model uses statistical loss data for structure and content losses due to wind and water levels; to accurately estimate damage potential before a significant weather event and following the event, the models are run on selected finite element grid for the affected area; the grid divides the area into cells (Koger et al., U.S. Patent Application Publication 2017/0039307); and
(4) providing a flood risk map based on flood impact analysis; a flood risk display module showing flood risk; the flood risk map comprises submerged depth map; the flood impact analysis comprises economic impact analysis module; the economic impact comprises home property loss, industrial asset loss, loss of business assets, agricultural loss, road loss, commerce idling loss etc.; the number of assets affected by flooding in the geographical region is provided as one of the indicators of damage (Yan et al. (Chinese Patent CN 107451716 A Published December 2017). 

None of these references taken either alone or in combination with the prior art of record discloses a method, specifically including: 
(Claims 1) “tracking asset information for assets in the geographical region, the asset information including type of asset. building material, year of construction, and asset location;
calculating a number of assets in the geographical region that are impacted by flooding based on identification of assets impacted by flooding;
estimating damages for the assets in the geographical region due to the flooding based on identification of assets impacted by flooding, the asset information, the predicted water depth at each cell and flooding information for the assets in the geographical region; 
tracking a number of people in the geographical region affected by the flooding based on number of people affected in each block”, in combination with remaining elements of the claim.

None of these references taken either alone or in combination with the prior art of record discloses a non-transitory machine-readable storage medium including instructions, specifically including: 
(Claims 16) “tracking asset information for assets in the geographical region, the asset information including type of asset. building material, year of construction, and asset location;
calculating a number of assets in the geographical region that are impacted by flooding based on identification of assets impacted by flooding;
estimating damages for the assets in the geographical region due to the flooding based on identification of assets impacted by flooding, the asset information, the predicted water depth at each cell and flooding information for the assets in the geographical region; 
tracking a number of people in the geographical region affected by the flooding based on number of people affected in each block”, in combination with remaining elements of the claim.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	July 14, 2022